  Case 16-27657       Doc 46     Filed 08/16/19 Entered 08/16/19 18:11:34            Desc Main
                                   Document     Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )      Case No.: 16-27657
Kathy S Grogan                                )      Chapter 13
                       Debtor(s).             )      Judge: Pamela S. Hollis


                                      NOTICE OF MOTION

TO:    Kathy S Grogan, 2139 Wilson Creek Circle Aurora, IL 60503 via US mail
       Glenn Stearns, Chapter 13 Trustee, 801 Warrenville Rd. Suite 650, Lisle, IL 60532 via
       ECF clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system

       Notice address for JPMorgan Chase Bank, NA: JPMorgan Chase Bank, NA. Chase
       Records Center Attn: Correspondence Mail, Mail Code LA4-5555 700 Kansas Lane
       Monroe, LA 71203 via US mail

       Attorneys for JPMorgan Chase Bank, NA: Peter C Bastianen, Codilis & Associates, PC,
       15W030 N Frontage Rd., Suite 100 Burr Ridge, IL 60527 via US mail
       See attached service list

        PLEASE TAKE NOTICE that on September 6, 2019 at 10:45 a.m., I shall appear
before the Honorable Judge Pamela S. Hollis at Joliet City Hall, 150 West Jefferson Street, 2nd
Floor Joliet, Illinois 60432 or any judge presiding and then and there present the Motion, a copy
of which is attached hereto.
                                                      By:    /s/ David H. Cutler
                                                             David H. Cutler

                                    CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on August 16,
2019 before the hour of 7:00 p.m.
                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.
                                                              Counsel for Debtor(s)
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600
  Case 16-27657         Doc 46   Filed 08/16/19 Entered 08/16/19 18:11:34          Desc Main
                                   Document     Page 2 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                      )       Case No.: 16-27657
Kathy S Grogan                              )       Chapter 13
                        Debtor(s).          )       Judge: Pamela S. Hollis


                    MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Kathy S Grogan, (hereafter referred to as “the Debtor”), by

and through her attorneys, The Law Offices of Cutler & Associates, Ltd., to present this Motion

and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       August 29, 2016 and her Plan was confirmed.

   3. The Debtor’s confirmation Order provides for a plan payment of $1,135 for 60 months

       with unsecured creditors receiving 41% of their unsecured claims.

   4. Paragraph E.5 of the confirmed plan provides for payments to JPMorgan Chase Bank,

       NA. for pre-petition arrears in the amount of $12,946.28.

   5. The Debtor had entered into a loan modification with JPMorgan Chase Bank, NA. on or

       around September, 2017, and the loan modification included pre-petition arrears as of the

       loan modification.

   6. Since the pre-petition arrears as of the loan modification are being covered in the loan

       modification and JPMorgan Chase Bank, NA. retuned funds sent to them from the

       Trustee’s office that a loan modification has been completed on the account, the Debtor is
  Case 16-27657      Doc 46     Filed 08/16/19 Entered 08/16/19 18:11:34           Desc Main
                                  Document     Page 3 of 3


       requesting that the Trustee should not make any further disbursements to JPMorgan

       Chase Bank, NA.



       WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation by directing the Trustee to not make any further disbursements to JPMorgan

Chase Bank, NA.; and for such further relief that this Court may deem just and proper.




Dated: August 16, 2019                              Respectfully Submitted,

                                                    By:    /s/ David H. Cutler
                                                           David H. Cutler, esq.,
                                                           Counsel for Debtor(s):
                                                           Cutler & Associates, Ltd.
                                                           4131 Main St.
                                                           Skokie, IL 60076
                                                           Phone: (847) 673-8600
